DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  
In claim 1, lines 21 and 25, ‘node’ should be replaced with –mode--.
In claim 2, line 4, the word ‘first’ used after the word “second” should be deleted.
In claim 6, line 3, ‘node’ should be replaced with –mode--.
In claim 7, line 2, ‘node’ should be replaced with –mode--.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2 & 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by

Xu et al. (US 2017 /0093343).
Regarding claims 1 & 11, Xu (i.e. FIGS. 6 & 9C) discloses a low noise amplifier (940c, §0080) as well as a method of operating the low noise amplifier that comprises:
a first cascode (952a);
a second cascode (952b);
an input circuit (RFin) and per claims 10 and 19, the input signal is a radio frequency input signal (abstract: lines 4-5);
an output node (consisting of RFout1 and Rfout2);
a first switch (Enable switch Venb1 or Venb2), and
a second switch (Venb12 and Venb21);
[AltContent: textbox (b’')][AltContent: textbox (c’')][AltContent: textbox (a’')][AltContent: textbox (f)][AltContent: textbox (e)][AltContent: textbox (d)][AltContent: textbox (c)][AltContent: textbox (b)][AltContent: textbox (a)][AltContent: textbox (P’)][AltContent: textbox (P)]
    PNG
    media_image1.png
    482
    856
    media_image1.png
    Greyscale

Fig. 9C of Xu annotated by the examiner for ease of reference.

wherein the first cascode comprises a first common gate transistor (974a)) and a first common source transistor (964a) that are serially coupled to each other; wherein a source of the common gate transistor and a drain of the first common source transistor are coupled to a first node (designated by the examiner as “P”) of the low noise amplifier (940c);
wherein the second cascode (952b) comprises a second common gate transistor (974b) and a second common source transistor (964b) that are serially coupled to each other;
wherein the output node (RFout1 & RFout2) is coupled to a drain of the first common gate transistor (974a), and to a drain of the second common gate transistor (974b), thereby coupling the first cascode (952a) and the second cascode (952b) to a power supply (VDD) via a load (Load circuit 690a & 690b as exemplarily shown in Fig. 6A, which is common for all the embodiments, §0060-§0063);
wherein the first switch (Venb1 or Venb2) is coupled between a gate of the first common gate transistor (974a) and the power supply (inherently to a gate bias power supply);
wherein the second switch (Venb12 or Venb21) is coupled between the first node (P) and the power supply (VDD of the first and second cascode);
§0083, lines 14-16) differs from the first operational mode (cross-coupled mode) by at least a gain of the low noise amplifier (940c); and
wherein the second switch (both Venb12 or Venb21) is configured to be open (both Venb12 or Venb21 are OFF, §0083) when the low noise amplifier operates at the second operational node (direct -coupled mode), and is configured to be closed (both Venb12 or Venb21 are ON) when the low noise amplifier operates at the first operational mode (cross-coupled mode).
Regarding claims 2 and 12, Xu further teaches that the input circuit is configured to receive an input signal and to output, when the low noise amplifier operates at the second operational node, (a) a first intermediate signal to a gate of the first common source transistor (964a), and (b) a second intermediate signal to a gate of the second claims 3 and 13, although not shown explicitly in the approximate schematic, it is inherent that the input circuit comprises a capacitor (dc blocking capacitors are inherent in RF amplifiers at the RF input and output circuits) and further per claims 4 and 14, when the low noise amplifier operates at the second operational node (direct coupled mode), the first cascode (952a) is configured to amplify the first intermediate signal to provide a first amplified signal, and the second cascode (952b) is configured to amplify the second intermediate signal to provide a second amplified signal (see annotated Fig. 9C of Xu above) and per claims 5 and 15, when the low noise amplifier operates at the second operational node, the output node is configured to provide to the load an output signal that substantially equals a sum of the first amplified signal and the second amplified signal (as exemplarily shown in Fig. 7C, §0071 of Xu the first and second cascode are combined to the load or in other examples Xu showed carrier aggregation of multiple carrier signals, §0063). 
Regarding claims 6 and 16, Xu also teaches that the input circuit is configured to receive the input signal and to output, when the low noise amplifier operates at the first operational node, a second intermediate signal to the gate of the second first common source transistor (see annotated Fig. 9C of Xu above).
Allowable Subject Matter
Claims 7-9 and 16-18 are objected to as being dependent upon a rejected base claims 1 and 10 respectively, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.
Claim 7 and 16 would be allowable in the context of claim 1, where Xu teaches the second switch (Venb12 and Venb21 for 984a and 984b is coupled between the first node (designated by the examiner as “P” between the drain of 964a and source of 974a) and the power supply. Otherwise there are first Vneb1 and second Vneb2 
Claims 8 and 17 would be allowable in regards to Xu, since Xu doesn’t teach explicitly that the first cascode 952a exceeds the gain of second cascode 952b.
Claims 9 and 19 would be allowable in regards to Xu, since Xu doesn’t teach explicitly a third switch coupled between a source of the first common source transistor (964a) and a ground.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAFIZUR RAHMAN whose telephone number is (571)270-0659. The examiner can normally be reached M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571) 272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/HAFIZUR RAHMAN/Examiner, Art Unit 2843